      Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                         NO. 11-95

    NOE JUAREZ                                             SECTION “R” (5)



                          ORDER AND REASONS


       Before the Court is Noe Juarez’s pro se motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. 1 The Government opposes the

motion. 2 Upon review of the entire record, the Court has determined that

this matter can be disposed of without an evidentiary hearing. For the

following reasons, the Court denies Juarez’s Section 2255 motion and denies

a certificate of appealability.



I.     BACKGROUND

       This collateral proceeding arises from ex-Houston police officer Noe

Juarez’s participation in a drug-trafficking conspiracy.        At trial, the

Government sought to prove that Juarez used his position as a police officer




1      See R. Doc. 479.
2      See R. Doc. 483.
    Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 2 of 16




to assist the Grimaldo drug organization—an arm of the Los Zetas drug

cartel—in its efforts to traffic drugs from Mexico into the United States.3 At

trial, the Government showed that Juarez provided members of the

Grimaldo drug organization with vehicles, firearms, body armor, police

scanners, and helped co-conspirators to evade detection by law enforcement.

For example, Government witness and co-conspirator, Sergio Grimaldo,

testified that Juarez bought him a BMW, a Chrysler, and an Escalade.4

According to Sergio Grimaldo, keeping the vehicles in Juarez’s name made it

“easier . . . to move around late at night with the cocaine without getting

detected by the police.”5 Sergio Grimaldo also testified that Juarez sold him

an AR-15 Bushmaster (an assault rifle),6 a bullet-proof vest, 7 and police

scanners.8 Another Government witness, Aldo Perez, similarly testified that

Juarez offered to sell him an AR-15 and a Colt .45. 9 Perez also noted he met

Juarez on multiple occasions at El Chaparral, a nightclub, so that he could

pay Juarez thousands of dollars in cash. 10


3     See R. Doc. 483 at 2.
4     See R. Doc. 418 at 235 (Direct Examination of Sergio Grimaldo 235:
13-14).
5     See id. at 244 (Direct Examination of Sergio Grimaldo 244: 20-22).
6     See id. at 254 (Direct Examination of Sergio Grimaldo 254: 17).
7     See id. at 255 (Direct Examination of Sergio Grimaldo 255: 9-17).
8     See id. at 256 (Direct Examination of Sergio Grimaldo 256: 12).
9     See R. Doc. 418 at 142 (Direct Examination of Aldo Perez 142: 17-18).
10    See id. at 137-39 (Direct Examination of Aldo Perez 137-39).
                                      2
       Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 3 of 16




        Juarez’s defense at trial was that he believed that the Grimaldos were

legitimate businessmen. Indeed, Juarez’s lawyer pursued this line of defense

in his closing statement, arguing to the jury that “the government’s case [is]

really based on asking you at the end of the day to assume . . . very important

facts.”11 One of those facts, defense counsel contended, was “that Mr. Juarez

knew” that the Grimaldos were “drug dealers.”12 Ultimately, though, a

unanimous jury found Noe Juarez guilty of one count of conspiracy to

distribute and to possess with the intent to distribute five kilograms or more

of cocaine hydrochloride, 13 and one count of conspiracy to possess firearms

in furtherance of a drug trafficking crime. 14

        Juarez now alleges that his constitutional rights were violated at trial.

Specifically, Juarez contends that he received ineffective assistance from his

lawyer for two reasons. First, Juarez contends that his lawyer failed to

investigate and call witnesses that would have been helpful to his case. 15 And

second, Juarez contends that his lawyer failed to argue that the Government

tampered with a video of Juarez’s interview with federal agents after Juarez’s




11      See R. Doc. 421 at 21 (Defense Counsel’s Closing Statement 21: 16-
20).
12      See id. at 21 (Defense Counsel’s Closing Statement 21: 16-20).
13      See R. Doc. 342-2 at 1.
14      See id. at 3.
15      See R. Doc. 479 at 4.
                                        3
      Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 4 of 16




arrest.16 The Government contends that Juarez was not denied effective

assistance of counsel at trial,17 and it contends that Juarez’s allegation with

respect to the video has no basis in reality.18 The Court considers the motion

below.



II.    LEGAL STANDARD

       Section 2255 of Title 28 of the United States Code provides that a

federal prisoner serving a court-imposed sentence “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a Section

2255 motion: (1) the sentence was imposed in violation of the Constitution

or laws of the United States; (2) the Court was without jurisdiction to impose

the sentence; (3) the sentence exceeds the statutory maximum sentence; or

(4) the sentence is “otherwise subject to collateral attack.” Id. A claim of

error that is neither constitutional nor jurisdictional is not cognizable in a

Section 2255 proceeding unless the error constitutes “‘a fundamental defect

which inherently results in a complete miscarriage of justice.’” United States




16     See id. at 5.
17     See R. Doc. 483 at 6-9.
18     See id. at 9-10.
                                      4
    Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 5 of 16




v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368

U.S. 424, 428 (1962)).

      When a Section 2255 motion is filed, the district court must first

conduct a preliminary review. “If it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion.” Rules Governing

Section 2255 Proceedings, Rule 4(b). If the motion raises a non-frivolous

claim to relief, the Court must order the Government to file a response or to

take other appropriate action. Id. The Court may then order the parties to

expand the record as necessary and, if good cause is shown, authorize limited

discovery. Rules Governing Section 2255 Proceedings, Rules 6-7.

      After reviewing the Government’s answer and any supplementary

materials submitted by the parties, the Court must determine whether an

evidentiary hearing is warranted.          Rules Governing Section 2255

proceedings, Rule 8. The Court must hold an evidentiary hearing unless “the

motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). No evidentiary hearing

is required if the prisoner fails to produce any “independent indicia of the

likely merit of [his] allegations.” United States v. Edwards, 442 F.3d 258,




                                      5
    Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 6 of 16




264 (5th Cir. 2006) (quoting United States v. Cervantes, 132 F.3d 1106, 1110

(5th Cir. 1998)).

      Ultimately, the defendant bears the burden of establishing his claims

of error by a preponderance of the evidence. Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980). For certain “structural” errors, relief follows

automatically once the error is proved. Brecht v. Abrahamson, 507 U.S. 619,

629-30 (1993). For other “trial” errors, the Court may grant relief only if the

error “had substantial and injurious effect or influence” in determining the

outcome of the case. Id. at 637-38 (citation omitted); see also United States

v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999) (applying Brecht in a Section

2255 proceeding). If the Court finds that the prisoner is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).



III. DISCUSSION

      A.    Ineffective Assistance of Counsel

      To establish a claim of constitutionally ineffective assistance of

counsel, a petitioner must show both (1) that counsel’s performance fell

below an objective standard of reasonableness, and (2) that but for counsel’s


                                       6
    Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 7 of 16




deficient performance, the likely outcome of the proceeding would have been

different. See Strickland v. Washington, 466 U.S. 668, 687-96 (1984). The

petitioner must satisfy both parts of the Strickland test. If the Court finds

that the petitioner has made an insufficient showing as to either part, the

Court may dispose of the claim without addressing the other. See id. at 697.

      As to the first part of the Strickland test, counsel’s performance must

be compared to “an objective standard of reasonableness, mindful of the

strong presumption of adequacy.” Green v. Johnson, 116 F.3d 1115, 1122 (5th

Cir. 1997).   A court should not find inadequate representation merely

because, with the benefit of hindsight, the Court disagrees with counsel’s

strategic choices. Id. The Fifth Circuit has made clear that “[a] conscious

and informed decision on trial tactics and strategy cannot be the basis for

constitutionally ineffective assistance of counsel unless it is so ill chosen that

it permeates the entire trial with obvious unfairness.” Id. (quoting Garland

v. Maggio, 717 F.2d 199, 206 (5th Cir. 1983)). As to the second part of

Strickland, a petitioner must show “that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. Strickland defines

a “reasonable probability” as a “probability sufficient to undermine

confidence in the outcome.” Id.


                                        7
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 8 of 16




              1.   Failing to Investigate and Interview Potential Witnesses

      Juarez first argues that his counsel was ineffective in failing to

investigate and interview potential defense witnesses. 19 On this ground,

Juarez identifies six uncalled witnesses—Steven Leatherman, Osvaldo

Gutierrez, David Villarin, Soleka Gallegos, Isias Gallegos, and Judith

Grimaldo. 20 According to Juarez, these witnesses would have supported the

defense’s position that Juarez believed he was involved in a legitimate

business.21

      The Strickland framework applies in the context of uncalled witnesses.

Juarez must show that (1) counsel’s failure to call witnesses fell below an

objective standard of reasonableness and (2) there is “a ‘reasonable

probability’ that the uncalled witnesses would have made [a] difference to

the result.” Bray v. Quarterman, 265 F. App’x 296, 298 (5th Cir. 2008)

(quoting Alexander v. McCotter, 775 F.2d 595, 602 (5th Cir. 1985)). The

Fifth Circuit “has repeatedly held that complaints of uncalled witnesses are

not favored . . . because the presentation of testimonial evidence is a matter

of trial strategy and because allegations of what a witness would have stated




19    See R. Doc. 479 at 4.
20    See id. at 23.
21    See id.
                                      8
    Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 9 of 16




are largely speculative.” Day v. Quarterman, 566 F.3d 527, 538 (5th Cir.

2009).

      To prevail, Juarez must “name the witness, demonstrate that the

witness was available to testify and would have done so, set out the content

of the witness’s proposed testimony, and show that the testimony would have

been favorable to a particular defense.” Id. Moreover, the Fifth Circuit has

consistently denied ineffective assistance of counsel claims when the

defendant has failed to present some evidence from the uncalled witness, by

affidavit or otherwise, setting out the content of the witness’s testimony, and

that the witness was available to testify and would have done so. Gray v.

Epps, 616 F.3d 436, 443 (5th Cir. 2010) (noting that the absence of an

affidavit from two lay witnesses indicating a willingness to testify “does not

allow [the Court] to conclude” that the two witnesses would have testified at

trial); Sayre v. Anderson, 238 F.3d 631, 636 (5th Cir. 2001) (noting that the

“[petitioner] has never provided any court with affidavits (or similar matter)

from any of the unidentified favorable witnesses suggesting what they would

have testified to,” rendering the petitioner’s representation on the impact of

the proposed testimony “conclusory speculation”).

      Here, Juarez does not include an affidavit or other evidence from any

of the six uncalled witnesses he identifies. For five of the six witnesses—


                                      9
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 10 of 16




Steven Leatherman, Osvaldo Gutierrez, David Villarin, Soleka Gallegos, and

Isias Gallegos—Juarez simply names them in passing,22 and asserts that, as

a general matter, they would have supported Juarez’s argument that he

thought the Grimaldos were not involved in an illegal business. And while

Juarez indicates that the sixth witness, Judith Grimaldo, was available to

testify and speculates as to the content of her testimony,23 Juarez still fails to

provide any affidavit or similar evidence from Judith Grimaldo herself.

Accordingly, the Court cannot conclude from Juarez’s conclusory assertions

that any of these witnesses would have testified at trial or have given

testimony favorable to Juarez. Gray, 616 F.3d at 443; Sayre, 238 F.3d at

636.

       Even assuming that these six witnesses would have testified at trial,

Juarez does not demonstrate a reasonable probability that “the uncalled

witnesses would have made [a] difference to the result.” Bray, 265 F. App’x

at 298. Other evidence supported the jury’s unanimous conclusion that

Juarez conspired to distribute illegal narcotics and to possess a firearm in

furtherance of a drug-trafficking offense. For example, Sergio Grimaldo


22     See id.
23     Juarez represents that Judith Grimaldo is the mother of two
Government witnesses, Sergio and Efrain Grimaldo, and that she would have
testified that her sons often preyed upon unwitting participants in their
criminal enterprise. See R. Doc. 479 at 4.
                                     10
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 11 of 16




testified that, early in their working relationship, he had a conversation with

Juarez at a restaurant. Sergio Grimaldo testified that, in the course of that

conversation, Juarez indicated to him that he was aware of the Grimaldo’s

drug business 24 and that “he didn’t want to get involved in those types of

issues.” 25 Grimaldo testified that “[Juarez] knew [he] was moving coke,”26

and Grimaldo also testified that Juarez saw him using cocaine in the VIP

Lounge of the El Chaparral, 27 where Juarez, Sergio Grimaldo and others

would frequently socialize.

       In addition, the Government submitted extrinsic evidence of two

uncharged conspiracies, referred to by the parties as the “Gallegos

conspiracy” and the “Casteneda conspiracy.” The evidence involved “an

audio and video recording of Juarez speaking to an FBI informant” in which

“Juarez offered to sell the informant weapons and body armor to ship to drug

dealers in Mexico” and “instructed [the informant] to delete and replace the

serial numbers on the firearms she was provided.” United States v. Juarez,

866 F.3d 622, 626 (5th Cir. 2017). On appeal, the Fifth Circuit affirmed both




24    See R. Doc. 418 at 236 (Direct Examination of Sergio Grimaldo 236:
17-20).
25    See id. at 236-37 (Direct Examination of Sergio Grimaldo 236-37: 24-
25, 1-2).
26    See id. at 239 (Direct Examination of Sergio Grimaldo 239: 22).
27    See id. at 262 (Direct Examination of Sergio Grimaldo 262: 25).
                                     11
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 12 of 16




Juarez’s conviction and the Court’s admission of the extrinsic evidence,

noting that, “[t]he Government’s need for the evidence, the similarity of the

offenses, and the closeness in time between the charged and uncharged

conspiracies made the extrinsic evidence highly probative in proving” that

Juarez knowingly participated in the Grimaldos’ illegal business. Id. at 630.

In light of the other evidence the Government used to secure Juarez’s

conviction, the Court finds that Juarez does not demonstrate a reasonable

probability that the testimony of Judith Grimaldo, or any of his other

proposed witnesses, would have altered the outcome of the trial.

Consequently, Juarez does not succeed on his claim that his lawyer provided

ineffective assistance in declining to call these witnesses. Bray, 265 F. App’x

at 298.

             2.    Failing to Assert that the Government Tampered with
                   Evidence

       Next, Juarez argues that his counsel was ineffective in failing to allege

that a videotape of Juarez’s interview with federal officers following his

arrest had been altered. 28 Specifically, Juarez alleges that the tape had been

altered to remove “threats, plots, and designs” by the interviewing agents. 29

Juarez claims that the video tape would have exposed the “criminal plot” by


28     See R. Doc. 479 at 5.
29     See id. at 27.
                                       12
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 13 of 16




the agents to “rig” the outcome of the trial. 30 Juarez asserts that he informed

his counsel that the videotape of his interview had been altered, but his

counsel did not raise the issue at trial.31 The Government contends that

Juarez’s representations are untrue.32 Government counsel represents that

he provided Juarez’s lawyer with the un-redacted video in its entirety, and

that the video did not contain any of the threatening content that Juarez

alleges.33

       The Court denies Juarez’s ineffective assistance claim on this ground

as well. Juarez’s allegations are conclusory and unsupported by the record.

Such allegations do not raise a constitutional issue in a post-conviction

collateral proceeding. See, e.g., United States v. Woods, 870 F.2d 285, 288

n.3 (5th Cir. 1989) (“[M]ere conclusory allegations on a critical issue” are

insufficient to support Section 2255 relief); Miller v. Johnson, 200 F.3d 274,

282 (5th Cir. 2000) (“[C]onclusory allegations of ineffective assistance of

counsel do not raise a constitutional issue in a federal habeas proceeding.”);

cf. Ross v. Estelle, 694 F.2d 1008, 1011 n.2 (5th Cir. 1983) (“[B]are,

conclusory allegations unsupported by other indicia of reliability in the




30     See id. at 28.
31     See id. at 27.
32     See R. Doc. 483 at 9.
33     See id.
                                      13
     Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 14 of 16




record, do not compel a federal district court to hold an evidentiary

hearing.”). Accordingly, the Court finds that Juarez cannot succeed on his

theory that counsel was ineffective in failing to allege that the interview tape

had been altered.

       B.   Other Grounds for Relief

       The Government contends that Juarez listed additional grounds for

relief in his pro se Section 2255 form. 34 The Government is mistaken. The

Government refers to the portion of the pro se form where Juarez listed the

errors he raised on direct appeal. 35 There, Juarez indicated that he argued

on direct appeal that the Court improperly (1) admitted extrinsic evidence,

(2) instructed the jury on deliberate ignorance, and (3) applied U.S.S.G.

§ 3B1.5, which provides a sentencing enhancement when a defendant’s drug-

trafficking crime “involve[s] the use of body armor.” In his reply to the

Government’s opposition, Juarez indicates that he wishes to reassert these

arguments in this collateral proceeding, stating that these errors are

“subsumed” within his ineffective assistance claim.36 Even if Juarez could be

considered to have raised these issues in his Section 2255 motion, they have

no merit. Juarez gives no explanation of how these issues would give rise to


34     See id. at 6.
35     See R. Doc. 479 at 2.
36     See R. Doc. 489 at 1.
                                      14
   Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 15 of 16




a Strickland claim. As such, his contention is barely a conclusory assertion

and fails to raise a constitutional issue of ineffective assistance of counsel.

      C.     Certificate of Appealability

      Rule 11 of the Rules Governing Section 2255 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rules Governing Section 2255

Proceedings, Rule 11(a). The Court may issue a certificate of appealability

only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); Rules Governing Section 2255

Proceedings, Rule 11(a) (noting that § 2253(c)(2) supplies the controlling

standard).    The “controlling standard” for a certificate of appealability

requires the petitioner to show “that reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 1983)). For the

reasons set forth in this Order, Juarez has not made a substantial showing of

the denial of a constitutional right.




                                        15
      Case 2:11-cr-00095-SSV-MBN Document 491 Filed 12/31/20 Page 16 of 16




IV.     CONCLUSION

        For the foregoing reasons, Juarez’s motion to vacate, set aside, or

correct his sentence is DENIED, and the Court will not issue a certificate of

appealability.



         New Orleans, Louisiana, this _____
                                       31st day of December, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      16
